Citation Nr: 1044775	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-14 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to February 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in October 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that the RO originally adjudicated the issue as 
entitlement to service connection for chronic depression.  
However, the medical evidence of record reveals that, in addition 
to major depressive disorder, the Veteran has been diagnosed with 
dissociative disorder.  The United States Court of Appeals for 
Veterans Claims has held that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the 
Board has recharacterized the issue as shown on the first page of 
this decision and acknowledges that such description includes a 
claim of entitlement to service connection for all currently 
diagnosed acquired psychiatric disorders.

The Veteran and his sister provided testimony at a hearing before 
the undersigned Veterans Law Judge in October 2010.  A transcript 
of this hearing has been associated with the Veteran's VA claims 
file.

At the time of his Board hearing, the Veteran submitted 
additional evidence consisting of transcripts.  A waiver of 
agency of original jurisdiction (AOJ) consideration accompanied 
the evidence.  38 C.F.R. § 20.1304 (2010).  Therefore, the Board 
may properly consider the newly received evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.




REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder so that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

At his October 2010 Board hearing and in documents of record, the 
Veteran contends that he experienced blackouts during his 
military service.  He also alleges that he was mistreated by his 
supervisors during service.  The Veteran claims that he has 
experienced blackouts and feelings of depression since his 
discharge from the military.  Therefore, he claims that service 
connection is warranted for an acquired psychiatric disorder.

The Board initially finds that a remand is necessary in order to 
obtain outstanding VA treatment records.  In this regard, the 
Veteran testified at his October 2010 Board hearing that he has 
received psychiatric treatment at the Chico, California, VA 
Outpatient Clinic since 2005.  Records from such facility dated 
in March 2004, June 2006, and July 2006 are contained in the 
claims file.  Therefore, a remand is necessary in order to obtain 
all outstanding treatment records relevant to the Veteran's 
acquired psychiatric disorder dated from 2005 to the present from 
the Chico VA facility.

The Veteran's service treatment records reflect that, in October 
1967, he reported that he occasionally suffered from spells of 
blacking out.  The Veteran indicated that he experienced such in 
July 1967 and August 1967.  He was psychiatrically evaluated, but 
no diagnosis was provided.  An April 1968 record reveals that the 
Veteran complained of periods of blacking out.  Following a 
mental status examination, he was diagnosed with probable adult 
situational reaction when under stress.  A September 1968 record 
reveals that the Veteran complained of blackout spells for the 
prior year.  Following a mental status examination, the 
physician's impression was that no psychiatric disorder was 
observed.  Following a referral to neurology, it was noted that 
an electroencephalographic (EEG) was normal.  The Veteran's 
service personnel records reflect periods where he was absent 
without leave and received punishment for sleeping in the 
boatswain's locker during working hours, which he alleges are 
indications of depression.  

The Board notes that the Veteran was afforded a VA examination in 
March 2005.  At such time, he was diagnosed with depressive 
disorder not otherwise specified.  The examiner noted that a 
review of the record reflected that the Veteran was treated on a 
few occasions in the military for dissociation problems where he 
had blackouts.  He also observed that such reflected that, in 
each case, the Veteran had some alcohol, even though it was 
stated to be a small amount, but the conclusion was that he did 
not fit any kind of psychiatric diagnosis on most occasions.  The 
examiner noted that there was a single instance where he was 
given a diagnosis of probably adult situational reaction when 
under severe stress, which was not an Axis I or Axis II American 
Psychiatric Association:  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV) diagnosis.  He observed 
that there was no mention of depression so much, but the main 
problem was with blackouts and the military evaluators noted that 
the Veteran's mental status was within normal limits and no 
suicidal ideation was noted.  The examiner concluded that it 
seemed to be difficult to say that the Veteran's current problems 
were service-connected because it would be hard to make the case 
that there is evidence that the problems occurred in the service 
and his current problems are related.

Subsequent to the March 2005 VA examination, VA treatment records 
dated in June 2006 and July 2006 reflect a diagnosis of 
dissociative disorder not otherwise specified in addition to 
major depressive disorder, which the Veteran's treating physician 
indicated dated back to his time in the military based on the 
Veteran's subjective reports.  

Therefore, as there is a second psychiatric diagnosis and an 
indication that such may be related to the Veteran's military 
service, the Board finds that a remand is necessary in order to 
afford the Veteran another VA examination so as to determine the 
nature and etiology of his acquired psychiatric disorder.


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records 
referable to the Veteran's acquired 
psychiatric disorder from the Chico VA 
Outpatient Clinic dated from 2005 to the 
present.  All reasonable attempts should be 
made to obtain such records.  If any records 
cannot be obtained after reasonable efforts 
have been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records would 
be futile, which should be documented in the 
claims file.  The Veteran must be notified of 
the attempts made and why further attempts 
would be futile, and allowed the opportunity 
to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his acquired psychiatric 
disorder.  The claims file, to include a copy 
of this Remand, must be made available to and 
be reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  

The examiner should identify all of the 
Veteran's acquired psychiatric disorders that 
meet the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV) criteria.  

For each currently diagnosed acquired 
psychiatric disorder, the examiner should 
offer an opinion as to whether it is at least 
as likely as not (at least a 50 percent 
probability) that any such disorder is related 
to the Veteran's military service, to include 
his treatment for blackouts and/or his claimed 
mistreatment by his supervisors during 
service.  

In offering any opinion, the examiner must 
consider the full record, to include the 
Veteran's lay statements regarding the 
incurrence of his claimed acquired psychiatric 
disorder and the continuity of symptomatology, 
to include his August 2005 written statement.  
The rationale for any opinion offered should 
be provided.  

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's service connection claim should 
be readjudicated based on the entirety of the 
evidence.  If the claim remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the case.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


